Citation Nr: 1202124	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO. 08-06 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for type II diabetes mellitus.

2. Entitlement to service connection for diabetic nephropathy.

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to July 1970.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in December 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

Determinations and medical records of the Social Security Administration associated with the claims file indicate that the Veteran has been found totally disabled in part due to service-connected diabetes mellitus which is at issue in this appeal; in part due to service-connected ischemic heart disease, a disability not at issue in this appeal; but in greatest part due to nonservice-connected disorders of the back. 

Although the Veteran has not expressly asserted a claim for a total rating, such a claim for the benefit is "not a separate claim for benefits," and is best analyzed as a request for an appropriate disability rating, either "as part of the initial adjudication of a claim, or ... as part of a claim for increased compensation."); Rice v. Shinseki, 22 Vet. App. 447 (2009); see Roebuck v. Nicholson, 20 Vet. App. 307 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions); Holland v. Brown, 6 Vet. App. 443 (1994) (holding that "it was not inappropriate" for the Board to refer a TDIU claim to the RO for further adjudication and still decide an increased-rating claim).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.





REMAND

The Veteran's claims must be remanded to obtain relevant updated VA treatment records and to obtain a VA examination with findings and opinions that take into account the updated records of treatment.

The Veteran's most recent VA examination for the purpose of ascertaining the severity of his service-connected diabetes mellitus was conducted in October 2008. The most recent records of VA treatment associated with the claims file are from March 2009.

The Veteran, through his representative, in March 2009 and most recently in November 2011, has contended that the Veteran's service-connected diabetes mellitus has worsened, that it is more severe than currently evaluated, and that the Veteran has diabetic nephropathy.

As a result, the RO/AMC must obtain updated records of continuing VA treatment and laboratory testing for diabetes mellitus and its complications, and provide the Veteran a VA examination with findings and opinions that take into consideration the information contained in the updated records of treatment and laboratory testing from March 2009 forward. See 38 U.S.C.A. § 5103A(a)-(d) (duty to assist); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA treatment records are considered to be constructively contained in the claims folder and must be obtained before a final decision is rendered); Snuffer v. Gober, 10 Vet. App. 400 (1997) (new VA examination and opinion required where there is evidence to indicate that condition has worsened or is more severe than currently evaluated).

Further, at a VA examination in November 2006 the Veteran was diagnosed as having diabetes mellitus type II with microalbuminuria. As a result he was scheduled for a second VA examination in December 2006, in part to determine whether he had diabetic nephropathy. After examining the Veteran and reviewing the Veteran's laboratory results the December 2006 examiner opined that based upon the information available to him the Veteran did not appear to have diabetic nephropathy. It is evident from the report, however, that diabetic nephropathy is a complication of diabetes mellitus that has at least been suspected in the Veteran, and that information pertaining to whether a current diagnosis is warranted is in the possession of VA, in the form of laboratory results and examination results, and requires substantial medical expertise.

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify all records of VA and non-VA health care providers who have treated his diabetes mellitus and complications during the period from March 2009 to the present. 

After obtaining any appropriate authorizations for release of medical information, the RO/AMC must seek to obtain any records that have not been previously received from each health care provider the Veteran identifies. 

The records sought must include all relevant records of VA treatment and laboratory testing, including urinalysis testing, for diabetes mellitus and its complications, from March 2009 forward.

The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.

2. Provide correct notice under the VCAA as to substantiation of a claim of entitlement for total rating based on individual unemployability under Rice, as above.

3. Once all available medical records have been received, arrange for a VA examination with an appropriate clinician. 

The purposes of the examination are (1) to determine the current severity of the Veteran's diabetes mellitus and (2) to determine whether the Veteran currently has diabetic nephropathy.

The following considerations will govern the examination:
   
(a) The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials in any report generated as a result of this remand.

(b) If deemed appropriate by the examiner, the Veteran must be scheduled for further examinations. All indicated tests and studies must be performed. 

(c) THE EXAMINER MUST STATE WHETHER A DIAGNOSIS OF DIABETIC NEPHROPATHY IS WARRANTED, WITH A FULLY REASONED EXPLANATION.

(d) The examiner must state the impact of the Veteran's diabetes mellitus on his activities of daily living (ADLs) and ordinary activities of daily life.

(e) The examiner must state the impact of the Veteran's diabetes mellitus on his social and occupational functioning.

(f) The examiner must state whether treatment of the Veteran's diabetes mellitus requires insulin; whether it requires restriction of diet; AND WHETHER HIS DIABETES MELLITIS REQUIRES REGULATION OF ACTIVITIES, WITH A FULLY REASONED EXPLANATION.

(g) The examiner must indicate whether the Veteran's diabetes mellitus results in episodes of ketoacidosis or hypoglycemic reactions that result in of hospitalization. If so, the examiner must indicate the frequency of the hospitalizations.

(h) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. 

(i) The examiner is requested to provide FULLY REASONED EXPLANATIONS for his or her opinions and findings, based on his or her clinical experience, medical expertise, and established medical principles. 

The examiner is advised that by law, an examiner's statement that an opinion is based on the medical expertise of the examiner, but without a fully reasoned explanation for the opinion, is not a legally sufficient opinion and will likely result in a return of the claim to the examiner.

4. Readjudicate the issues on appeal, and adjudicate the issue of a total disability rating based on individual unemployability under Rice, above. If any benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).

